Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Etan S. Chatlynne at 703-584-3270 on 718-755-1141.

The application has been amended as follows: 
The Claims will be amended as follows:  
Claims 22-27 are cancelled.  

At the end of claim 1 add the following phrase:

wherein the quenching metric comprises a quenching ratio or a quenching difference;
wherein the quenching ratio comprises a ratio of the first fluorescence intensity to the second fluorescence intensity and the step of determining that the quenching metric indicates a quenching from the non-liquid component and not the liquid growth medium includes determining that the quenching ratio is greater than approximately 95%; and
wherein the quenching difference comprises a difference between the second fluorescence intensity and the first fluorescence intensity and the step of determining that the quenching metric indicates a quenching from the non-liquid component and not the liquid growth medium includes comparing the quenching difference to threshold values corresponding to degrees of quenching from the non-liquid components and the growth medium.


Amend claim 28 as follows:
The method of claim 1, wherein the first fluorescence intensity measured at a time between about 0 seconds and about 100 seconds after the biological indicator is positioned in the biological indicator analyzer and the second fluorescence intensity measured at a time between about 0 seconds to about 300 seconds after the first time.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Ahimou does not disclose the step of “determining that the quenching metric indicates a quenching from the non-liquid component and not the liquid growth medium” as recited in newly amended claim 1.  Ahimou does not teach a method of confirming the proper activation of a biological indicator by measuring the quenching of a fluorescence to determine whether there is quenching from liquid growth .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 7, 8, 28 and 29 are allowed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

1.  Behun et al. (US 2004/0197848 A1)
	Behun discloses a method of reading a biological indicator by establishing a baseline fluorescence measurement by using biological indicators which are not subjected to the sterilization process (abstract and 0054-0056).  However, Behun does not teach the step of checking whether the biological indicator is properly activated by the claimed method. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632